                                            Ira S. Nesenoff                  Barbara H. Trapasso              Philip A. Byler
                                            Andrew T. Miltenberg             Ariya M. Waxman                  Senior Litigation Counsel
                                  LLP                                        Tara J. Davis                    Megan S. Goddard
                                            Stuart Bernstein                 Diana R. Warshow                 Counsel
A TTORNEYS AT LAW
                                                                             Gabrielle M. Vinci               Rebecca C. Nunberg
nmllplaw.com                                                                 Kara L. Gorycki                  Counsel
                                                                             Cindy A. Singh                   Jeffrey S. Berkowitz
                                                                             Nicholas E. Lewis                Counsel
                                                                             Adrienne D. Levy                 Marybeth Sydor
                                                                             Ryaan Nizam                      Title IX Consultant
                                                                             Regina M. Federico

                                                     October 18, 2019

    VT A T`~`'~i

    The Honorable Joan M. Azrack
    United States District Judge
    Eastern District of Nevv York
    Long Island Courthouse
    100 Federal Plaza, Courtroom 920
    Central Islip, New York 11722

             Re:       Hice v. Lemon, No. 2:19-CV-04666(JMA)(GRB)
                       Supplemental Letter Brief in Support of Motion to Remand

    Dear Judge Azrack:

               We represent the Plaintiff, Dustin Hice,in the above-referenced matter, and per the Court's
    oral instructions at the October 10, 2019 pre-motion conference, respectfully submit this
    supplemental letter briefin further support ofPlaintiff's motion to remand this matter to state court
    pursuant to 28 U.S.C. § 1447(c).
               As explained in further detail below, Defendant Don Lemon's pre-service Notice of
    Removal was untimely and improper, and his reliance on the forum defendant yule in order to
    thwart the very purpose of rule itself is an absurd result.


    Timeliness
               28 U.S.C. § 1446, titled "Procedure for removal of civil actions", under subsection (b),
    titled "Requirements; Generally," states: "The notice of removal of a civil action or proceeding
    shall be filed within 30 days after the receipt by the defendant, through service or otherwise, of a
    copy ofthe initial pleading setting forth the claim for relief upon which such action or proceeding
     is based, or within 30 days after the service ofsummons upon the defendant if such initial pleading
     has then been filed in court and is not required to be served on the defendant, whichever period is
     shorter."(emphasis added).



NEW YORK       I   363 Seventh Avenue   ~   Fifth Floor   I    New York, NY 10001   I   T: 212.736.4500   I   F: 212.736.2260
BOSTON         I   101 Federal Street   ~   19t'' Floor   (    Boston, MA 02110     ~ T: 617.209.2188
 NESENOFF&
 MILTENBERGLLI~
ATTORNEYS AT LAW




              In interpreting the "through service or otherwise" language ofthe statute, the United States
     Supreme Court, in Murphy Bother's, Inc. v. Michetti Pzpe St~ingzng, Inc.? 526 U.S. 344 (1999),
     unequivocally stated: "a named defendant's time to remove is t~igge~ed by simultaneous service
     of the summons and complaint, or receipt of the complaint, `through service or otherwise,' after
     and apart from service of the summons, but not by mere receipt ofthe complaint unattended by
     anyformal service." Id. at 347-48. In explaining this holding, the Court expressly held that "one
     becomes a party officially,       .only upon service of a summons or other authority-asserting
     measure stating the time within which the party served must appear and defend .. , . Unless a
     named defendant agrees to waive service, the summons continues to function as the ,sine qua
     non directing an individual or entity to participate in a civil action or forgo procedural or
     substantive rights°" Id. at 350-51. See also Shamrock Oil ~ Gas Corp. v. Sheets, 313 U.S. 100,
     106(1941)("[R]emoval of a cause from a state to a federal court could be effected ...only by a
     defendant against whom the suit is brought by process served upon him."(emphasis added)).
              Thus, by the plain language of the statute, as interpreted by the Supreme Court, the
     procedural ~equi~ements for removal direct that a defendant may only remove "after" being
     formally served with a summons and copy of the initial pleading. Defendant Lemon in this case
     filed the notice of removal before he was served with (or agreed to waive) formal process. As
     such, he has not yet been made a party to the action and has no basis for removal° His removal is
     untimely and procedurally defective as it directly contravenes the "requirements" section of the
     removal statute.
              Defendant argues that "federal law specifically contemplates removal prior to proper
     service."(ECF No. 9, at 3). In so arguing, Defendant cites a Southern District case which relied
     upon 28 U.S.C. § 1448. However, a close reading ofthat statute makes clear that it does not apply
     to permit pre-service removal by an unserved defendant; rather, it addresses the situation where a
     served defendant in a case with multiple defendants has removed before all co-defendants have
     been properly served. Indeed,the statute states: "In all cases removed from any State court to any
     district court of the United States in which any one o~ more ofthe defendants has not been served
     with process or in which the service has not been perfected prior to removal, or in which process
     served proves to be defective, such process or service may be completed or new process issued in
     the same manner as in cases originally filed in such district court." By utilizing the plural form of


                                                  Page 2 of6
 NESENOFF&
 MILTENBERG LL}~
ATTORNEYS AT LAW




     the word,"defendants," a plain reading of the statute indicates that it is inapplicable to cases such
     as this, where there is only one defendant, and that sole defendant has yet to be served. Section
     1448 is inapplicable on its face here.


     Forum Defendant Rule
              `Theforum defendant yule, codified at 28 U.S.C. § 1441(b), states:"A civil action otherwise
     removable solely on the basis of the jurisdiction under section 1332(a) of this title may not be
     removed if any of the parties in interest properly joined and served as defendants is a citizen of
     the State in which such action is brought." As courts have observed, the purpose of the "properly
    joined and served" language in this rule is to prevent gamesmanship by plaintiffs who would name
     forum defendants as parties solely to defeat diversity jurisdiction, while never intending to proceed
     against the forum defendant — as evidenced by a failure to serve those defendants. See, e.g.,
     Sullivan v. Nova~tis Pharm. Copp., 575 F. Supp. 2d 640, 643 (D.N.J. 2008)("The purpose of the
     `~r~~erly joined and served' language is to prevent the abuse of the forum defendant rule by
     improper joinder [,]formerly referred to as fraudulent joinder[]."); To~chlfight Loan Se~vs., LLC v.
     Column Fzn., Inc., No. 12-CV-8579(RWS), 2013 WL 3863887, at *2 (S.D.N.Y. July 24, 2013)
    ("[T]he phrase `properly joined and served,' is read as merely precluding application of
     the Forum Defendant Rule in situations where a plaintiff has engaged in `fraudulent joinder."').
              The "properly joined and served" language therefore protects nonforum co-defendants
     from being kept out of federal court by virtue of the Plaintiff's fraudulent joinder of a forum
     defendant. In that regard, to permit a forum defendant (here, the sole defendant) to engage in his
     own gamesmanship on the basis of those very words is absurd on its face and directly contrary to
     the clear congressional intent of the statute as a whole. As Plaintiff's counsel stated at oral
     argument on October 10, 2019: The statute is called the forum defendant yule for a reason.
     Defendant Lemon seeks to turn the very rule on its head and to exploit a term meant to preclude
     insincere procedural gimmicks, to permit an in-state defendant to invoke federal jurisdiction,
     which is the express counter-purpose of the rule.
              See, e.g., Sullivan, 575 F. Supp. 2d at 642("[A]llowing Novartis a forum defendant to
     avoid the forum defendant rule merely because it had not yet been served at the time it filed the
     Notice, would amount to an absurd result, demonstrably at odds with Congressional intent."); In ~e


                                                  Page 3 of6
 NESENOFF&
 MILTENBERG LL~~
ATTORNEYS AT LAW




     Avandia lllktg., Sales Practices ~ Products Liabe Litig., 624 F. Supp. 2d 396,410(E.D. Pa. 2009)
   ("This Court .. o rejects any construction of § 1441(b) that would allow an in-state defendant to
     side-step the restrictive purpose of the forum defendant rule by `racing to remove' before being
     served with process. The core aim of diversity jurisdiction, to permit out-of-state defendants an
     avenue of relief from prejudice in a foreign state court, plainly is not implicated by a forum
     defendant's ability to remove an action filed in its home statee The Court agrees with the
     comprehensive analysis of the question by Senior District Judge Debevoise ofthe District ofI~Tew
     Jersey in ►Sullivan v. Nova~tis, in which he concludes in part, after exhaustive research into the
     relevant case law, language and history of § 1441(b), that any `contention that removability should
     depend on the timing of service is absurd on its face, and could not have been intended by
     Congress."'); Holmstrom ve Ha~ad, No. OS-CV-2714, 2005 WL 1950672, at *2 (N.D. I11. Aug. 11,
     2005) ("[W]e will not apply the `joined and served' requirement here because no Defendant has
     been served."), appeal dismissed, 492 F.3d 833 (7th Cir. 2007).
              Defendant cites to Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 705 (2d Cir. 2019).
     (ECF No. 9, at 2). It is true that the Second Circuit opinion in Gibbons found that a forum
     defendant could defeat the forum defendant rule by filing a notice of removal pre-service.
     However, the reasoning employed in that case would not only lead to absurd results running
     counter to the very purpose of the rule, the opinion also fails to take into account controlling
     Supreme Court precedent. As such, where the Second Circuit opinion conflicts with Supreme
     Court precedent, this Court should follow the Supreme Court.
              As discussed above, the Supreme Court held in Murphy that a defendant is not a proper
     party to an action    and therefore, the required statutory period for removal is "not triggered"
     unless and until that party is brought under the jurisdiction of the state count by way of proper
     service, The Supreme Court has also reiterated that removal is a process expressly reserved for
     out-of-state defendants; "Defendants may remove an action on the basis of diversity of citizenship
    if there is complete diversity between all named plaintiffs and all named defendants, and no
     defendant is a citizen of the forum State." Lincoln Prop. Co, ve Roche, 546 U.S. 81, 84 (2005)
     (emphasis added).
              Moreover, the Gibbons opinion, while paying lip service to proper standards for statutory
    interpretation, then completely ignored them. The Second Circuit rightly observed: "It is, to be


                                                 Page 4 of 6
 NESENOFF&
 MILTENBERG LLI~
ATTORNEYS AT LAW




     sure, well-established that [a] statute should be interpreted in a way that avoids absurd
     results.... [C]ourts should look beyond a statute's text under the canon against absurdity only
     where the result of applying the plain language would be, in a genuine sense, absurd, i.e.,where it
     is quite impossible that Congress could have intended the result." Gibbons, 919 F.3d at 705-06
    (quotations and citations omitted). The Gibbons court then incredibly found that permitting a
     forum defendant to remove under the statute expressly created to preclude federal jurisdiction for
     forum defendants somehow did not produce absurd results. This finding is utterly nonsensical.
              Far from permitting mere "state-by-state variations", id. at 706, the Second Circuit's
     holding in Gibbons would serve to completely eviscerate the forum defendant rule in the Stag of
     1~evv York and strip New York plaintiffs of their right to be the masters of their own complaints
     and to choose their forum. Because New York now requires electronic filing for most civil cases
    (see 1~T.Y. Ct. R. 202.5-bb (McKinney)), any defendant can simply set up an electronic docket alert
     and automatically remove before being served as a matter of course, depriving plaintiffs of their
     chosen forum. This would be an absurd result. Indeed, even if Plaintiff in this matter were to
     dismiss this action and re-file in New York state court, it would be physically impossible for him
     to serve Defendant Lemon before Lemon could file a notice of removal again. Such an outcome
     is not "a bright-line rule keyed on service," as the Gibbons court claimed; it is an obliteration of
     the rule entirely. Gibbons, 919 F.3d at 706.
              As the district court for the Northern District of Georgia recently explained:"The fact that
     the very words included to prevent gamesmanship have opened an avenue for more gamesmanship
     is an ironic absurdity that the Court will not enforce." Delaughde~ v. Colonial Pipeline Co,, 360
     F. Supp. 3d 1372, 1381 (N.D. Ga. 2018). As that court further noted,"Defendants' interpretation
     of § 1441(b)(2) would tie the Court's hands in the face of such gamesmanship on the part of
     Defendantse ... [such] removals uniquely undermine the purpose of the forum-defendant rule and
     contravene the removal legal standard[.]" Id. at 1380.




                                                  Page 5 of6
 NESENOFF&
 l~/IILTENBERGLLI~
ATTORNEYS AT LAW


   (~°'nnrl»cinn

              In light ofthe express language of28 U.S.C. § 1446(b), and the controlling Supreme Court
     precedent precluding un-served forum defendants from invoking federal jurisdiction, Plaintiff
     respectfully submits this Court should remand this case to the Supreme Court for the State of New
     York.




                                                          Respectfully Submitted,

                                                                                         G,LLP




                                                          ~urienne Levy, ~sc~.
     CC: All Counsel(Via ECF)




                                                Page 6 of6
